EXAMINER’S AMENDMENT 
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Blain T. Bettinger on 3/16/2021.
Withdrawn claims 15, 16 and 17 have been cancelled.

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a method of promoting production of embryos of a selected sex in eggs, the method comprising: incubating a plurality of fertilized eggs in an incubation chamber; selecting light having a spectrum in the narrow range of 410-440 nm wavelength, and wherein the narrow range is selected to be the 440-495 nm wavelength range, irradiating the plurality of fertilized eggs with the selected spectrum of light while the plurality of fertilized eggs are incubated; selecting a temperature of the incubation chamber to a temperature at least one degree Fahrenheit above or below the optimal incubation temperature for the egg species, wherein the temperature of the incubation chamber is raised at least one degree Fahrenheit above the optimal incubation temperature or lowered at least one degree Fahrenheit below the optimal incubation temperature; and controlling the temperature while the eggs are incubated as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                /EBONY E EVANS/Primary Examiner, Art Unit 3647